Citation Nr: 1122292	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  06-28 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected urinary incontinence, currently rated as 40 percent disabling.

2.  Entitlement to an increased disability rating for service-connected fecal incontinence, currently rated as 30 percent disabling.

3.  Entitlement to an extra-schedular evaluation for fecal incontinence as a symptom or residual of service-connected colporrhaphy.


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to March 1986, from January 1994 to April 1994, from June 1996 to November 1996, from October 1997 to April 1998, and from June 1998 to March 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2002 and November 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Honolulu, Hawaii, and Seattle, Washington, respectively.  The claims are now under the jurisdiction of the RO located in Fargo, North Dakota.  

The Veteran provided testimony at a hearing conducted at the RO by a local hearing officer in January 2007.  A transcript of this hearing has been associated with the Veteran's claims file.

The Board remanded this case in February 2009 so that additional development of the evidence (affording the Veteran a VA examination) could be conducted.  

The complex procedural history of this case was set forth in the Board's February 2009 remand and shows that the July 2002 rating decision granted service connection for cystocele with urinary incontinence, secondary to vaginal birth/obstetrical trauma, assigning a 20 percent evaluation, effective from July 31, 2001, and for rectocele with fecal incontinence, secondary to vaginal birth/obstetrical trauma, assigning a 10 percent evaluation, effective from July 31, 2001.  Subsequently, in her May 2003 notice of disagreement, the Veteran contended that these disabilities should be evaluated as 50 percent disabling under Diagnostic Code 7512, surgical complications of pregnancy, which are rated as a voiding dysfunction.  Accordingly, the November 2003 rating decision then modified the Veteran's separate ratings for urinary and fecal incontinence and instead granted service connection for cystocele and rectocele, secondary to vaginal birth/obstetrical trauma, assigning a 50 percent evaluation, effective from July 31, 2001, pursuant to Diagnostic Code 7512.  The Veteran then appealed that decision to Board, and the case was referred to the Board for appellate review.  Specifically, the Veteran contended that separate evaluations for urinary incontinence and fecal incontinence were warranted, in addition to the 50 percent evaluation assigned for cystocele and rectocele.

Following the Veteran being afforded the VA examination ordered pursuant to the Board's February 2009 remand, the Appeals Management Center (AMC), in a March 2011 rating decision, granted service connection for urinary incontinence and fecal incontinence, assigning disability evaluations of 40 percent and 30 percent, respectively.  Under the applicable diagnostic codes (Diagnostic Codes 7515 and 7332), higher ratings are available for both disabilities, and so the claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A VA Form 21-0820, Report of General Information, dated in March 2011, shows that the Veteran telephoned VA requesting that she be afforded a "DRO HEARING."  As noted in the INTRODUCTION section above, the Veteran provided testimony at the RO before a Decision Review Officer (DRO) in January 2007, and so she has already been afforded one DRO hearing.  However, since then, further development of the evidence was undertaken and two of the three claims on appeal have been granted, although, as also noted, the disability ratings assigned to the two newly service-connected disabilities, urinary incontinence and fecal incontinence, are not at their respective maximum levels.  AB, 6 Vet. App. at 38.  Under these circumstances, the Board concludes that the appellant's request for another hearing before a DRO at the RO should be granted in this case as the failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) (2010).  See also 38 C.F.R. §§ 3.103(c), 20.1304(a) (2010).

The Board also notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).

Here, following the issuance of the March 2011 rating decision by the AMC, which, in pertinent part, granted service connection for urinary incontinence and fecal incontinence, a supplemental statement of the case (SSOC) was issued, also in March 2011.  The SSOC, however, only addressed the single issue, which was denied, of entitlement to an extra-schedular evaluation for fecal incontinence as a symptom or residual of service-connected colporrhaphy.  The other two issues on appeal, as noted as part of the Board's February 2009 remand--entitlement to a separate evaluation for urinary incontinence, claimed as a symptom or residual of service-connected colporrhaphy and entitlement to a separate evaluation for fecal incontinence, claimed as a symptom or residual of service-connected colporrhaphy-were not addressed as part of the March 2011 SSOC.  Following the Board's February 2009 remand, additional evidence was associated with the claims file, namely, the report of an April 2009 VA examination.  Under 38 C.F.R. § 19.31, the addition of such evidennce to the claims file warrants the issuance of a new SSOC that addresses the new records.  No such action has been taken.  The absence of an SSOC constitutes a procedural defect warranting a remand for corrective action.  See 38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps to contact the Veteran in order to schedule her for a hearing before a Decision Review Officer in a timely fashion.  Based on the Veteran's response, any indicated adjudication or development of the record should be performed.  

2.  Following its development of any additional evidence deemed necessary, the RO should provide the Veteran with a SSOC that addresses her claims as set forth on the title page of this decision if the full benefits sought are not granted.  The Veteran should be given a full opportunity to respond to the SSOC before this case is returned to the Board, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


